     Case 1:19-cv-01459-DAD-JLT Document 23 Filed 06/19/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                              Case No. 1:19-cv-01459-DAD-JLT (PC)
12                      Plaintiff,                     ORDER FOR CDCR TO SHOW CAUSE
                                                       WHY SANCTIONS SHOULD NOT BE
13           v.                                        IMPOSED FOR FAILURE TO COMPLY
                                                       WITH THE COURT’S ORDER
14    D. BAUGHMAN, et al.,
                                                       (Doc. 21)
15                      Defendants.
                                                       14-DAY DEADLINE
16

17          On May 4, 2020, the Court issued an order finding service of Plaintiff’s complaint to be

18   appropriate and directing e-service on nine defendants. (Doc. 21.) The Court directed the

19   California Department of Corrections and Rehabilitation, within 40 days, to file with the Court a

20   “‘CDCR Notice of E-Service Waiver,’ advising if the defendants waive service of process

21   without need for personal service by the United States Marshal.” (Id. at 2-3.) Although more than

22   40 days have passed, CDCR has not filed the notice or otherwise responded to the order.

23          Accordingly, CDCR shall show cause, within 14 days, why sanctions should not be

24   imposed for failure to comply with the Court’s order. The Court directs the Clerk of the Court to

25   serve this order via email on CDCR and Supervising Deputy Attorney General Lawrence Bragg.

26
     IT IS SO ORDERED.
27

28      Dated:     June 18, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
